Citation Nr: 0914633	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for scar, residual of abdominal surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision, by the Buffalo, New York Regional Officer (RO), 
which denied the Veteran's claims of entitlement to service 
connection for a cervical spine disorder, to include as 
secondary to residuals of meningo-encephalitis; the RO also 
denied the claim for compensation under 38 U.S.C.A. § 1151 
for scar, residuals of abdominal surgery.  He perfected a 
timely appeal to that decision.  During the course of the 
appeal, the claims folder was transferred to the VA Regional 
Office in St. Petersburg, Florida.  

On April 19, 2007, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of this hearing is also of 
record.  

In May 2007, the Veteran's representative submitted 
additional evidence directly to the Board, and waived the 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2008).  

In October 2007, the Board remanded the case to the RO for 
further evidentiary development.  The case has been returned 
to the Board for further appellate action.  

The Veteran previously had on appeal before the Board a claim 
for service connection for a cervical spine disorder, 
including as secondary to the residuals of meningo-
encephalitis with secondary anxiety and depression.  In a May 
2008 rating decision, the RO granted service connection for 
degenerative disc disease of the cervical spine.  Therefore, 
that issue is no longer before the Board on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  



FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal of the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for scar, residual of abdominal surgery.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal concerning the claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for scar, residual of 
abdominal surgery; therefore, the Board does not have 
jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in November 1999, the RO denied the 
Veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for scar, residual of abdominal surgery.  A notice of 
disagreement (NOD) with that determination was received in 
February 2000, and a statement of the case (SOC) was issued 
in February 2004.  The Veteran perfected an appeal of the 
above rating decision by filing a substantive appeal (VA Form 
9) in May 2004.  In October 2007, the Board remanded the case 
to the RO for further evidentiary development.  

On April 6, 2009, the Veteran's representative submitted a 
statement, wherein he indicated that he conferred with the 
Veteran and confirmed his decision to withdraw his appeal as 
to the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for scar, residual of abdominal surgery.  

Thus, the Board finds that the Veteran withdrew his appeal as 
to the issue of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for scar, residual of abdominal surgery.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration on that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for scar, residual of abdominal surgery; as such, that 
issue is dismissed.  


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for scar, residual of abdominal 
surgery, is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


